971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Emmett J. STEBBINS, Appellant,v.Louis W. SULLIVAN, M.D., Secretary, Dept. of HHS, et al.
No. 90-5361.
United States Court of Appeals, District of Columbia Circuit.
July 22, 1992.

Before MIKVA, Chief Judge, HARRY T. EDWARDS and RUTH B. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's orders filed June 5, 1990, and September 14, 1990, be affirmed as to the Internal Revenue Service substantially for the reasons stated therein.   Because the information appellant seeks pertains to an individual other than himself, that information is not subject to disclosure under the Privacy Act, 5 U.S.C. § 552a.   See 5 U.S.C. § 552a(b);   Doe v. United States, 821 F.2d 694, 697 (D.C.Cir.1987) (en banc).   Furthermore, the information is exempt from disclosure pursuant to Freedom of Information Act exemption 3, 5 U.S.C. § 552(b)(3), and 26 U.S.C. § 6103(a), which shields from disclosure tax returns and return information, including the address of a taxpayer.   See 26 U.S.C. §§ 6103(b)(2) & 6103(b)(6).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.